Citation Nr: 1509875	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-03 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial compensable disability rating for radiculopathy of the right lower extremity.  

3.  Entitlement to an initial compensable disability rating for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Don H. Jorgensen, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision issued by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In a statement signed by the Veteran on May 15, 2013, and received by VA on June 28, 2013, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the claims of entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability, and initial compensable disability ratings for radiculopathy of the right and left lower extremities. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability, and initial compensable disability ratings for radiculopathy of the right and left lower extremities, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement signed by the Veteran on May 15, 2013, and received by VA on June 28, 2013, the Veteran stated that he wished to withdraw any and all appeals he has before the Board, which includes the claims of entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability, and initial compensable disability ratings for radiculopathy of the right and left lower extremities.  The Board finds that this statement satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Thus, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

The appeal as to the claim of entitlement to an initial disability rating in excess of 20 percent for DDD of the lumbar spine is dismissed.

The appeal as to the claim of entitlement to an initial compensable disability rating for radiculopathy of the right lower extremity is dismissed.  

The appeal as to the claim of entitlement to an initial compensable disability rating for radiculopathy of the left lower extremity is dismissed.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


